
	

116 HR 5480 IH: ALS Placebo No More Act
U.S. House of Representatives
2015-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		116th CONGRESS
		1st Session
		H. R. 5480
		IN THE HOUSE OF REPRESENTATIVES
		
			December 18, 2019
			Mr. Fortenberry introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To ensure that ALS patients have access to treatment within clinical trials.
	
	
 1.Short titleThis Act may be cited as the ALS Placebo No More Act. 2. Authority for HHS and agencies to develop resources and policies to provide access to promising treatments for patients with ALS The Food and Drug Administration (FDA) and the National Institutes of Health (NIH) shall collaborate on any current amyotrophic lateral sclerosis (ALS) trial to ensure that all patients in treatment and placebo arms are provided access to the drug.
 The FDA shall move expeditiously to implement its guidance on ALS clinical trials to assure that all trials going forward shall require treatment arms for all patients.
 The Federal Government shall develop incentives to expand access to investigational therapies for life-threatening conditions with fewer than two treatments.
